DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Preliminary Amendment
This action is responsive to amendments and remarks filed 22 March 2021. Claims 1-12 are pending; claims 1-2 and 7 are amended and claims 13-14 are cancelled.

Specification
The amendment to the specification has been reviewed by examiner and entered into the record.

Drawings
Replacement sheets for Figures 1 and 2 are acceptable and have been entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0063350 A1).
Regarding claim 1, Kim discloses a resource mapping method, comprising: 
performing nested-structure mapping on a modulated symbol set to obtain a first resource block ([0068] disclosing “The modulation symbols are mapped to physical resource elements (REs)”, Fig. 6 showing a resource block comprising control channel elements and Fig. 7 showing the nested control channel element structure), wherein the modulated symbol set carries downlink control information corresponding to each of at least one user equipment, and modulated symbols of same user equipment that are carried on the first resource block are consecutive ([0060] disclosing “Control information transmitted through the PDCCH is referred to as downlink control information (DCI).”; [0063] disclosing “A BS determines a PDCCH format according to DCI to be transmitted to a UE.”; [0069] disclosing “FIG. 6 shows exemplary resource mapping of a PDCCH.” and Fig. 6 showing how the PDCCH of a same UE are mapped consecutively to the resource block (RB)); 
reconstructing the first resource block to obtain a second resource block, wherein modulated symbols of same user equipment that are carried on the second resource block are non-consecutive (Fig. 14 and 15 and [0169] disclosing “An extended search space is defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe. By interleaving CCEs within an extended search space, an interleaved extended search space is configured.” See also Fig. 24, [0199]-[0201]); and 
mapping the second resource block to a time-frequency resource ([0170] disclosing “The whole of the CCEs that includes an interleaved extended search space is interleaved as shown in FIG. 6 and mapped to physical resources.”);and
transmitting the downlink control information in the time-frequency resource to the corresponding user equipment ([0222]-[0223] disclosing transmitting the control channel to user equipment).

Regarding claim 2, Kim discloses the method according to claim 1, wherein the reconstructing of the first resource block to obtain a second resource block comprises: 
performing one time of row-column interleaving on the first resource block to obtain the second resource block, wherein a column width of the one time of row-column interleaving is 2n, and n is a positive integer (Fig. 19, [0188]-[0190], also see Figs. 21 and 26).

Regarding claim 4, Kim discloses the method according to claim 1, wherein the method further comprises: 
Successively performing channel encoding, rate matching, interleaving, and modulation on the downlink control information and cyclic redundancy code check information that correspond to each user equipment, to obtain the modulated symbol set, wherein the modulated symbol set comprises modulated symbols corresponding to the user equipment (Fig. 5, [0063]-[0068], Fig. 6, [0069]-[0072]).

Regarding claim 5, Kim discloses a resource demapping method, comprising: 
receiving time-frequency resource indication information, and obtaining a time-frequency resource according to the time-frequency resource indication information ([0058] disclosing “A PCFICH transmitted from a first OFDM symbol of the subframe carries a control format indicator (CFI) regarding the number of OFDM symbols (i.e., the size of the control region) used for transmission of control channels in the subframe. The UE first receives the CFI over the PCFICH and then monitors the PDCCH”); 
performing time-frequency resource demapping on the time-frequency resource to obtain a nested-structure resource block (Fig. 14 and 15 and [0169] disclosing “An extended search space is defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe. By interleaving CCEs within an extended search space, an interleaved extended search space is configured.” See also Fig. 24, [0199]-[0201]; Fig. 16, [0178] disclosing the UE constructs the sub-search space of the PDCCH); and 
performing nested-structure demapping on the nested-structure resource block to obtain a modulated symbol set (Fig. 7 illustrating the nested structure, [0073]-[0082] disclosing “FIG. 7 shows exemplary monitoring of a PDCCH.”), wherein the modulated symbol set carries downlink control information corresponding to each of at least one user equipment ([0060], [0064]-[0065] disclosing the PDCCH  carries DCI for the UEs).

Regarding claim 6, Kim discloses the method according to claim 5, wherein the method further comprises: 
successively performing demodulation, deinterleaving, rate dematching, and blind detection on the modulated symbol set (Fig. 5, [0063]-[0068], Fig. 6, [0069]-[0072] implicitly disclosing the UE performs the inverse of this process to receive the transmissions; [0073] disclosing “The 3GPP LTE uses blind decoding for PDCCH detection. In the blind decoding, a specific identifier is de-masked from a CRC of a PDCCH (referred to as a candidate PDCCH), and then CRC error checking is performed to determine whether the PDCCH is a control channel of an entity performing the blind decoding.” ); and 
obtaining if the blind detection succeeds, the downlink control information corresponding to the user equipment (Figs. 3 and 4, [0060]-[0062] implicitly disclosing the control informaiotn has been obtained based on the blind decoding disclosed at [0073]).

Regarding claims 7-8 and 10, the claims are directed towards a network device, comprising: 
a memory, configured to store a program; and a processor, configured to execute the program stored in the memory, and a transceiver, wherein when the program is executed, the processor and transceiver performs the method of claims 1-2 and 4. Kim discloses such implementations (Fig. 30, base station 2100, [0226]-[0229]); therefore, claims 7-8 and 10 are rejected on the grounds presented above for claims 1-2 and 4.

Regarding claims 11-12, the claims are directed towards a User equipment, comprising: a memory, configured to store a program; a transceiver, configured to receive time-frequency resource indication information; and a processor, configured to execute the program stored in the memory, wherein when the program is executed, performs the method of claims 5-6. Kim discloses such embodiments (Fig. 30, user equipment 2110, [0226], [0231]-[0233]); therefore, claims 11-12 are rejected on the grounds presented above for claims 5-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0063350 A1).

Regarding claims 3 and 9, the claims are directed towards performing the reconstruction step two times. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step twice as a matter of engineering design choice with a reasonable expectation of success following the teaching of Kim. Doing so would provide the further benefit of increasing diversity in the communications as taught by Kim such that, “it can be prevented that PDCCH for an arbitrary UE is concentrated on a particular CCE. In other words, a PDCCH blocking probability is lowered. Also, a BS can have flexibility in PDCCH scheduling.” ([0222])

Response to Arguments
Drawings
The replacement sheets for Figures 1 and 2 have effectively addressed the objections to the drawings raised in the previous office action; therefore, said objection has been withdrawn.

Claim Rejections - 35 USC § 112
The amendment to claim 2 has effectively addressed the clarity issue raised in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 101
The amendment has effectively addressed the rejections under 35 U.S.C. § 101 in the previous office action; therefore, said rejections have been withdrawn.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Applicant asserts the prior art reference of record Kim et al. (US 2012/0063350 A1) does not disclose or suggest the feature “modulated symbols of the same user equipment that are carried on the second resource block are non-consecutive.” Examiner respectfully disagrees. According to applicant’s disclosure, the nested-structure is disclosed as performed on units of “candidates” and the term resource elements are defined as “candidates” at different aggregation levels (Figs. 8-9 and [0061-[0062]). Thus, it is reasonable for examiner to find the teaching in Kim of control channel elements as corresponding to the claimed “resource elements”. Further, and based on the broadest reasonable interpretation of the claims as informed by applicant’s disclosure, the first resource block is merely a logical construct of an arrangement of candidates as depicted in the example of Fig. 9. Further, applicant discloses the “reconstructing” step as an act of mapping the nested-structure to time-frequency resources by, for example, one time of row-column interleaving to obtain the second resource block (Fig. 11, [0064], [0071]-[0074], Fig. 13a). Thus, it would appear that the second resource block is disclosed as a row-column interleaving of the first resource block. Thus, it is reasonable for examiner to find the row-column mapping disclosed by Kim on a nested structure of resource elements (control channel elements) to correspond to the claimed reconstructing. As depicted in applicant’s disclosure, the resulting “resource block” form the one time row-column interleaving is depicted in Fig. 13a (see [0079]) and the “non-consecutive” feature is illustrated therein. As such, it would appear that the “second resource block” corresponds to this interleaved structure of “candidates” resulting from the one time row-column interleaving. In comparison to the interleaved extended search space disclosed by Kim at Fig. 14-15 and [0169] and the example of one time row-column interleaving in Fig. 24 [0199]-[0201], See also Fig. 19, Fig. 23, [0188]-[0190] and [0196]-[1097]), appears to perform the function disclosed by applicant as “reconstructing” and appears to achieve the same result of “non-consecutive” as claimed by applicant. As such, examiner finds the teaching in Kim reasonably discloses each and every claim element and achieves the same result argued by applicant. Therefore, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461